— Upon the court’s own motion, the order of this court entered on March 8,1983 is vacated. It having come to this court’s attention that respondent’s attorney was aware of the decision upon reargument prior to argument of the appeal and did not notify this court thereof, respondent’s attorney is directed to pay $40 costs of this motion to the *807attorney for the petitioner. Appellant’s appeal is dismissed as academic, without costs. Concur — Kupferman, J. P., Sullivan, Carro, Silverman and Bloom, JJ.